Graffeo, J. (concurring in People v Guardino, People v Hollis and People v Black, and dissenting in People v Hecker).
I agree that there should be an affirmance in Guardino, Hollis and Black, and therefore join the majority’s analysis of those cases. I dissent in Hecker, however, for the reason as stated by Judge Smith that there is record support for the trial court’s step-three finding of fact that the peremptory challenge was racially motivated. I do not join Judge Smith’s discussion of Guardino.
Chief Judge Lippman and Judges Pigott and Jones concur with Judge Ciparick; Judge Smith dissents in a separate opinion in which Judge Read concurs; Judge Graffeo dissents in another opinion.
In People v Hecker: Order reversed, etc.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Jones concur with Judge Ciparick; Judge Smith concurs in a separate opinion in which Judge Pigott concurs.
In People v Guardino: Order affirmed.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Jones concur.
In People v Hollis and People v Black: Order affirmed.